DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “an average static Coefficient of Friction when static is Ks=2.81 and an average dynamic Coefficient of Friction is Kd = 2.44” without reciting what material or element has the recited static and dynamic Coefficient of Friction. For the purposes of this Office Action, Examiner will interpret the limitation so as to recite the average static and dynamic coefficient of friction of the lagging material. Examiner notes that the originally filed Specification does not recite any material or element having an average static or dynamic coefficient of friction of 2.81 or 2.44, respectively.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26, 28, 29, 33 – 36, and 77 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritz (British Patent Number 470,261, cited in IDS).
As to claim 21, Fritz teaches an on-machine seamable industrial fabric configured for use on a cylindrical pulley or drum for an industrial machine, wherein the industrial fabric is a lagging material (page 1, lines 5 – 47). Examiner notes that Fritz teaches the lagging material being a “fabric” because Fritz teaches an embodiment in which the lagging material is a ‘woven’ metal band (page 1, lines 22 – 23). Fritz further teaches the lagging material comprising: a substrate (figure 1, element a; page 3, lines 101 – 102); a first coating on an outer surface of the substrate, the first coating comprising a drum-contact inner surface of the lagging material (figure 1, element b; page 3, lines 101 – 105); wherein the coating increases a coefficient of friction of the lagging material configured for use on a cylindrical pulley or drum such that when the industrial fabric is on the cylindrical pulley or drum, no adhesive is required (figure 1, element b; page 3, lines 101 – 105 and page 1, lines 21 – 26). Examiner notes that this can be found because Fitz expressly teaches a coating of rubber, leather, or “like compressible and frictional material” (figure 1, element b; column 1, lines 22 – 26 and column 3, lines 101 – 105), and expressly teaches the coating as being “frictional facing” and having a “frictional contact” with the drum (page 1, lines 36 – 47). Furthermore, there is no teaching in Fitz that the use of an adhesive is required between the industrial fabric and the cylindrical pulley or drum. For these reasons, it is 
Fitz further teaches that the lagging material further comprises a seaming area for seaming opposing ends of the lagging material when brought together (figure 11; page 4, lines 36 – 39); wherein the lagging material conforms to a shape of the cylindrical pulley or drum and provides a protective sheathing for the cylindrical pulley or drum (figure 1).
As to claim 22, Fitz expressly teaches the coating comprising an india-rubber (page 1, lines 22 – 26). Examiner notes that “india-rubber” is a term known in the art as natural rubber. Natural rubber is known in the art to be a thermoplastic and an elastomer (Wikipedia website, ‘natural rubber’ page, first paragraph and ‘chemical makeup’ section). Fitz further teaches applying the coating to the substrate by vulcanization (page 1, lines 69 – 73). It is further the position of the Examiner that when natural, or ‘india,’ rubber is vulcanized, it is known to thermoset (Wikipedia website, ‘natural rubber’ page, ‘chemical makeup’ section). Therefore, it is the position of the Examiner that Fitz teaches the coating being an elastomeric coating made from a thermoplastic or thermoset material.
As to claim 23, Fitz teaches that the coating includes a rubber elastomer (page 1, lines 22 – 26).
As to claim 24, Fritz teaches that the lagging material comprises: a plurality of openings spaced along a cross-machine direction of the seaming, wherein the cross-machine direction is perpendicular to a direction of travel, on each of the opposing ends of the lagging material, the openings configured to receive engagement members of an installation apparatus when the lagging material is placed around a drum area (figure 11; page 4, lines 36 – 39).
As to claim 25, Fritz teaches that each opening is substantially laterally paired in a machine direction with an opposing opening on the opposing end of the lagging material (figure 11).
As to claim 26, the lagging material of Fritz is capable of being a lagging for a drive drum in a corrugator machine for a manufacture of corrugated packaging board.
As to claim 28, Fritz teaches that the lagging comprises: a second coating on an opposite outer surface of the substrate (figure 1, element c; page 3, lines 101 – 108).
As to claim 29, Fritz teaches that the first and second coatings are a same material (figure 1, elements a and c; page 3, lines 101 – 108).
As to claims 33 and 34, Fritz teaches that the lagging material substrate comprises a layer of woven metallic fibers (page 1, lines 22 – 23).
As to claim 35, Fritz teaches an embodiment in which the substrate comprises two layers (figures 2 and 4, elements a1 and a2 being the ‘first layer’ and element a3 being a ‘second layer’; page 3, line 117 – page 4, line 10). Examiner notes that this can 
As to claim 36, Fritz teaches an embodiment in which the substrate comprises: a woven substrate layer (figures 2 and 4, elements a1 and a2; page 1, lines 22 – 23) and a fibrous batt material layer (figures 2 and 4, element a3; page 3, line 117 – page 4, line 10). This can be found because Fitz expressly teaches the substrate comprising a woven metallic (figure 1, element a; page 1, lines 22 – 23). The ‘woven substrate layer’ can be found as element a1 and a2 in the embodiments of figures 2 and 4 and the ‘fibrous batt material layer’ can be found as layer a3 in figures 2 and 4. It is the position of the Examiner that the woven metallic may reasonably be considered to be a ‘batt material’ because, as a woven material, it would provide at least some cushioning. Alternatively, Examiner notes that Fitz teaches a further embodiment, depicted in figure 5, which clearly illustrates the ‘band’ of woven metallic being separately formed in two separate parts (figure 5, elements a, see below). Therefore, one of these bands may be considered to be the ‘woven substrate layer’ and the other band may be considered to be the ‘fibrous batt material layer.’

    PNG
    media_image1.png
    299
    839
    media_image1.png
    Greyscale

As to claim 77, Fritz further teaches a seaming element of staples (figure 12; page 4, lines 39 – 51).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 37 - 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz.
As to claim 31, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set an average static coefficient of friction of the lagging material when static 2.81 and an average dynamic coefficient of friction of the lagging material when dynamic to 2.44, as one skilled in the art would have recognized that such a coefficient of friction would have been sufficient to ensure that the lagging material remains adhered to the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given static or dynamic coefficient of friction. 
As to claims 37 and 38, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a thickness of the substrate to 0.180 inches and a weight of the substrate to 7 oz/ft2, as one skilled in the art would have recognized that such a thickness and weight would have been sufficient to protect the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given thickness or weight of the substrate.
As to claims 39 and 40, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a combined weight of the substrate and first coating to 11.9 oz/ft2 and a combined thickness of 0.213 inches, as one skilled in the art would have recognized that such a thickness of weight would have been 
As to claims 41 and 42, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a weight of the substrate, first coating, and second coating to 16.8 oz/ft2 and a thickness of 0.245 inches, as one skilled in the art would have recognized that such a thickness of weight would have been sufficient to product the drum and provide frictional contact with the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given combined thickness or weight of the substrate, first coating, and second coating.
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.
Applicant argues, on pages 11 – 17, that the materials of the first coating of Fritz do not increase the coefficient of friction of the lagging material. Examiner disagrees. Fritz expressly teaches the material of the first coating being leather, rubber, or a “like compressible and frictional material” (figure 1, element b; column 1, lines 22 – 26 and column 3, lines 101 – 105) and expressly teaches the coating as being “frictional facing” and having a “frictional contact” with the drum (page 1, lines 36 – 47). Furthermore, the limitation in question recites “the coating increases a coefficient of friction of the lagging material … such that when the industrial fabric is on the cylindrical pulley or drum, no adhesive is required.” Therefore, the requirement of the first coating increasing the coefficient of friction is at least limited to whether or not the first coating requires the use 
Examiner appreciates Applicant’s showing that the use of the materials of Fritz is known by some in the art to require the use of an adhesive. However, because Fritz expressly teaches that mechanical or non-adhesive chemical treatments may be used as an alternative to adhesives, Fritz expressly teaches that the use of an adhesive is not required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.